Fuld, J.
(concurring). While I agree with the Chief Judge as far as he goes, I must add a further word. Section 121 of the Alcoholic Beverage Control Law lists the only “ actions ” of the State Liquor Authority which are subject to review by the courts. Quite obviously, the Authority’s present determination— which, in effect, denies petitioner’s application that the Authority modify its rule providing for a moratorium (Buies of State Liquor Authority, rule 17) and permit the local board to accept petitioner’s application for a liquor store license — is not included within any of the categories of action enumerated in section 121 and, accordingly, is not subject to judicial review.